[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
I. DEFENDANT'S MOTION FOR MODIFICATION (#113.01) AS AMENDED ON 12/11/01
Defendant has failed to sustain his burden of proof. Although the defendant has convinced the court that he has many medical problems, he has not proven that his income has been diminished as a result of his medical conditions.
The motion is denied.
II PLAINTIFF'S POST-JUDGMENT MOTION FOR CONTEMPT AND ORDERS (#136 AND#120)
CT Page 3044
The court finds that the defendant owes an arrears of $17,500, for the period of December, 2001 through March, 2002. The defendant's failure to pay was wilful.
The plaintiff's motion is granted as to her claim for contempt as to the failure to pay the alimony award only. All other claims in the motion, with the exception of the failure to pay life insurance premiums, were not pursued and are deemed abandoned.
As to the claim for premium payments, the court reserves decision until the parties file a stipulation as to the amount owed by the defendant.
The following orders may enter:
(1) The defendant shall pay the arrearages of $17,500 by March 31, 2002;
(2) As to future payments of periodic alimony, the defendant shall arrange, commencing with the April 1, 2002 payment, for direct wire transfers to the plaintiff's bank in Connecticut. If the defendant declines to make this arrangement, he shall, as security for future payments, execute a promissory note to the plaintiff in the amount of $30,000 together with a mortgage on his residence. The plaintiff shall have the right to bring an appropriate action any time the arrearages total $15,000.
If the defendant sells his residence, the plaintiff shall release her mortgage and the defendant shall post as security the sum of $30,000, to be held in escrow by counsel for the parties. The escrow may be applied to any arrearage due.
III. PLAINTIFF'S MOTION FOR COUNSEL FEES (#135)
As to fees in reference to the plaintiff's motion for contempt, the motion is granted.
The defendant shall pay to the plaintiff the sum of $1,500. Payment to be made by March 31, 2002.
As to the request for counsel fees to defend the defendant's Motion for Modification, the Motion is granted.
After consideration of the factors set forth in General Statutes, Section 46b-62, the court orders the defendant to pay to the plaintiff the sum of $6,000. Payment to be made by March 31, 2002.
Orders may enter accordingly. CT Page 3045
NOVACK, J.T.R.